DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-17, 19-29 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-13, 15-18, 20-21 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Essabar (US Publication No. 20050111681).
  	Regarding claim 9, Essabar teaches an apparatus comprising: at least one transmission circuit (fig. 2; 218) configured to wirelessly transmit first electromagnetic signals to a transducer assembly (217B) positioned within an ear canal of a recipient; at least one detection circuit (229) configured to detect second electromagnetic signals radiated from the transducer assembly (217A), the second electromagnetic signals comprising a portion of the first electromagnetic signals reflected from the transducer assembly (as performed by processor, 221); and at least one excitation assembly (225) configured to generate excitation signals in response to the second electromagnetic signals.  


 
   	Regarding claim 12, Essabar teaches the apparatus of claim 9, wherein the at least one detection circuit (229) is configured to detect data indicative of sound received by the transducer assembly that is included within the second electromagnetic signals, and the excitation signals (225) are indicative of -3-Appl. No.To be determined Filed:Herewith the sound received by the transducer assembly and are configured to be communicated to the recipient.  

 	Regarding claim 13, Essabar teaches the apparatus of claim 9, wherein the at least one transmission circuit (218) comprises at least one antenna configured to wirelessly transmit the first electromagnetic signals.
  
 	Regarding claim 15, Essabar teaches the apparatus of claim 13, wherein the at least one detection circuit (229) comprises at least one detection antenna configured to receive the second electromagnetic signals radiated from the transducer assembly, the at least one detection antenna separate from the at least one antenna of the at least one transmission circuit.  

 	Regarding claim 16, Essabar teaches a system capable of performing a method comprising:  receiving sound at an assembly (200) within an ear canal of a recipient; wirelessly wherein the second electromagnetic signals (217A or 217B) comprise a reflected portion of the first electromagnetic signals.  

Regarding claim 17, Essabar teaches the system capable of performing the method of claim 16, wherein said applying modulations (222) comprises modulating a resonance frequency of the assembly.  

 	Regarding claim 20, Essabar teaches the system capable of performing the method of claim 16, wherein said modulations (222; para. 0032) comprise at least one of: frequency modulations, amplitude modulations, phase modulations, and digital modulations.  

 	Regarding claim 21, Essabar teaches the system capable of performing the method of claim 20, wherein said modulations (222) comprises modulations at a predetermined modulation frequency, and wherein said detecting said modulations comprises detecting modulations of the portion of the second electromagnetic signals at the predetermined modulation frequency. 





Allowable Subject Matter

Claims 11, 14, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 1, 2, 4-8, 19, 22-29 is/are allowed.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
9 and 16, the Applicant argues that Essabar does not teach “2nd electromagnetic signals comprises a portion of the 1st electromagnetic signal reflected from the transducer assembly,” the Examiner disagrees.  

    PNG
    media_image1.png
    858
    1417
    media_image1.png
    Greyscale

 	As shown above in Figure 2, Essabar, claim 9) , the claim language “at least one transmission circuit (fig. 2; 218) configured to wirelessly  (217, wireless signals received and transmitted to the hearing aid) transmit first electromagnetic signals to a transducer assembly (217B) positioned within an ear canal of a recipient; at least one detection circuit (229, antenna) configured to detect second electromagnetic signals radiated from the transducer assembly (217A), the second electromagnetic signals comprising a portion of the first electromagnetic signals reflected from the transducer assembly (the induction device provides the 1st electromagnetic signals. The at least a portion of the 1st signals (since there is not recitation that any or all of the 1st signals was removed) are looped back to the induction device via processor, 226, such that the signals are reflected from transducer assembly, 200, to processor, 221 along wirelessly line, 217A); and at least one excitation assembly (225) configured to generate excitation signals in response to the second electromagnetic signals ” is taught by Essabar.
	
 	As shown above in the Figure 2 (Essabar, claim 16) with enlarged arrows, the claim language “an assembly (200, hearing aid) within the ear canal; wirelessly (217, wireless signals received and transmitted to the hearing aid) receiving 1st electromagnetic signal (217B) at the assembly within the ear; and in response to the received sound, applying modulations (222, modulator) to at least a portion of the 2nd electromagnetic signal being radiated from the assembly (such that a demodulator, 233, is implored to the modulated 1st signal and the 2nd electromagnetic signal is output to the processor, 226, and finally to the speaker, 225)” is taught by Essabar.   
	Therefore, the Examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanschuylen-Bergh et al (WO 2009/056167 A1) teaches an in the ear hearing aid communicating with a implanted device via a wired connection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 8, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653